EDWARDS, Judge,
concurring:
I agree with the result reached here by the majority. If confession is good for the soul, this writer must acknowledge his error in signing the decision in Hall v. Board of Supervisors, Southern University, La.App., 387 So.2d 643, on the Docket of this Court.
I wrote Willie v. Otasco, 347 So.2d 1215 (La.App. 1st Cir. 1977), and still agree with it.
The “obtaining” of an order of appeal under La.C.C.P. 2121 is essential, I think, for appellate jurisdiction to attach.
The matter of dismissal of appeals because of any other irregularity, error or defect “imputable to appellant” has nothing to do with the matter of correctly obtaining an order of appeal.
The Supreme Court, on October 6, 1980, although with a dissent, denied writs in Hall. Here, this court, divided five to four, overrules Hall. This posture calls out for an opinion from the Supreme Court determining if “obtained” means what I think it means, or if it means file, and then perhaps mail, or attempt to file or mail.
Although appeals are favored in the law, I believe that “obtain” means get it done and not file it. There is enough delay in the law now. We don’t need any more.
For these reasons, I concur.